Name: Commission Regulation (EEC) No 1460/83 of 6 June 1983 fixing the final level of the additional aid for dried fodder set provisionally since 1 January 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 6 . 83 Official Journal of the European Communities No L 150/ 13 COMMISSION REGULATION (EEC) No 1460/83 of 6 June 1983 fixing the final level of the additional aid for dried fodder set provisionally since 1 January 1983 marketing year ; whereas, following this fixing, it has become apparent that the amounts of aid fixed pro ­ visionally should be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1 433/82 (2), and in particular Article 5 (3) thereof, Whereas, in Regulations (EEC) No 3567/82 of 30 December 1982 (3), (EEC) No 253/83 of 31 January 1983 (4), (EEC) No 470/83 of 28 February 1983 (^ (EEC) No 743/83 of 30 March 1983 (6) and (EEC) No 1044/83 of 29 April 1983 Q, the Commission fixed provisionally the amount of aid for dried fodder ; whereas this provisional fixing was made necessary by the absence of the Regulation fixing the guide price for dried fodder valid for the 1983/84 marketing year ; Whereas, by Regulation (EEC) No 1221 /83 of 17 May 1983 (8), the Council fixed the flat-rate production aid and the guide price or dried fodder for the 1983/84 HAS ADOPTED THIS REGULATION : Article 1 The amount of aid fixed provisionally for dried fodder listed in the Annexes to Regulations (EEC) No 3567/82, (EEC) No 253/83, (EEC) No 470/83, (EEC) No 743/83 and (EEC) No 1044/83 shall , as from the date of entry into force of each of those Regulations, be fixed finally at the amounts listed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5 . 1978, p. 1 . (2 OJ No L 162, 12. 6 . 1982, p. 32 . (3) OJ No L 373, 31 . 12. 1982, p . 38 , (&lt;) OJ No L 30, 1 . 2. 1983 , p. 47 . (*) OJ No L 54, 1 . 3 . 1983, p. 35 . (*) OJ No L 85, 31 . 3 . 1983, p. 42 . 0 OJ No L 116, 30 . 4 . 1983, p. 46 . (8) OJ No L 132, 21 . 5 . 1983 , p. 30 . No L 150/ 14 Official Journal of the European Communities 8 . 6 . 83 ANNEX to the Commission Regulation of 6 June 1983 fixing the final level of the rate of the addi tional aid for dried fodder set provisionally since 1 January 1983 I. Additional aid applicable from 1 January 1983 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 21,322 15,212 10,661 7,606 Additional aid in case of advance fixing for the month of : (ECU/tonne) February 1983 21,474 15,364 10,737 7,682 March 1983 21,474 15,364 10,737 7,682 April 1983 31,604 31,604 15,802 15,802 May 1983 0 0 0 0 June 1983 0 0 0 0 July 1983 0 0 0 0 August 1983 0 0 0 0 September 1983 0 0 0 0 October 1983 0 0 0 0 II . Additional aid applicable from 1 February 1983 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Community of Nine Greece Communityof Nine Greece Additional aid 16,421 10,311 8,211 5,156 Additional aid in case of advance fixing for the month of : (ECU/tonne) March 1983 16,421 10,311 8,211 5,156 April 1983 26,551 26,551 13,276 13,276 May 1983 33,279 33,279 16,640 16,640 June 1983 33,279 33,279 16,640 16,640 July 1983 33,279 33,279 16,640 16,640 August 1983 33,279 33,279 16,640 16,640 September 1983 33,279 33,279 16,640 16,640 October 1983 33,279 33,279 16,640 16,640 8 . 6 . 83 Official Journal of the European Communities No L 150/ 15 III . Additional aid applicable from 1 March 1983 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 17,697 11,587 8,849 5,794 Additional aid in case of advance fixing for the month of : (ECU/tonne) April 1983 27,997 27,997 13,999 13,999 May 1983 28,449 28,449 14,225 14,225 June 1983 28,449 28,449 14,225 14,225 July 1983 28,449 28,449 14,225 14,225 August 1983 28,449 28,449 14,225 14,225 September 1983 28,449 28,449 14,225 14,225 October 1983 28,449 28,449 14,225 14,225 November 1983 28,449 28,449 14,225 14,225 December 1983 28,449 28,449 14,225 14,225 January 1984 28,449 28,449 14,225 14,225 February 1984 28,449 28,449 14,225 14,225 March 1984 28,449 28,449 14,225 14,225 IV. Additional aid applicable from 1 April 1983 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 27,194 27,194 13,597 13,597 Additional aid in case of advance fixing for the month of : (ECU/tonne) May 1983 32,263 32,263 16,132 16,132 June 1983 32,263 32,263 16,132 16,132 July 1983 32,263 32,263 16,132 16,132 August 1983 32,263 32,263 16,132 16,132 September 1983 32,263 32,263 16,132 16,132 October 1983 32,263 32,263 16,132 16,132 November 1983 32,263 32,263 16,132 16,132 December 1983 32,263 32,263 16,132 16,132 January 1984 32,263 32,263 16,132 16,132 February 1984 32,263 32,263 16,132 16,132 March 1984 32,263 32,263 16,132 16,132 No L 150/ 16 Official Journal of the European Communities 8 . 6 . 83 V. Additional aid applicable from 1 May 1983 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 28,247 28,247 14,124 14,124 Additional aid in case of advance fixing for the month of : (ECU/tonne) June 1983 29,150 29,150 14,575 14,575 July 1983 29,150 29,150 14,575 14,575 August 1983 29,150 29,150 14,575 14,575 September 1983 29,150 29,150 14,575 14,575 October 1983 29,150 29,150 14,575 14,575 November 1983 29,150 29,150 14,575 14,575 December 1983 29,150 29,150 14,575 14,575 January 1984 30,397 30,397 15,199 15,199 February 1984 30,397 30,397 15,199 15,199 March 1984 30,397 30,397 15,199 15,199